                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

PAUL CASTONGUAY,

                  Petitioner,                               8:18CV413

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
BRAD HANSEN, Warden of Tecumseh
State Correctional Inst.;

                  Respondent.

      This matter is before the court on Petitioner’s Motion for Leave to Appeal in
Forma Pauperis. (Filing No. 10.) Petitioner filed a Notice of Appeal (filing no. 9)
on January 10, 2019. Petitioner appeals from the court’s Memorandum and Order
and Judgment dated January 3, 2019 (filing nos. 7 & 8), in which the court
dismissed his habeas petition with prejudice.

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

            (a) Leave to Proceed in Forma Pauperis . . .

                   (3) Prior Approval. A party who was permitted to
                   proceed in forma pauperis in the district-court action, or
                   who was determined to be financially unable to obtain an
                   adequate defense in a criminal case, may proceed on
                   appeal in forma pauperis without further authorization,
                   unless:

                         (A) the district court--before or after the notice of
                         appeal is filed--certifies that the appeal is not taken
                         in good faith or finds that the party is not otherwise
                         entitled to proceed in forma pauperis and states in
                         writing its reasons for the certification or
                         finding . . . .
     The court finds that because Petitioner proceeded IFP in the district court, he
may now proceed on appeal in forma pauperis without further authorization.

     IT IS THEREFORE ORDERED that Petitioner’s Motion for Leave to
Appeal in Forma Pauperis (filing no. 10) is granted.

      Dated this 15th day of January, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
